
	
		III
		110th CONGRESS
		1st Session
		S. RES. 189
		IN THE SENATE OF THE UNITED STATES
		
			May 7, 2007
			Mr. Reid (for himself
			 and Mr. McConnell) submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		To authorize testimony and legal
		  representation in District of Columbia v. Ellen E. Barfield, Eve-Leona Tetaz,
		  Jeffrey A. Leys, and Jerome A. Zawada.
	
	
		Whereas, in the cases of District of Columbia v. Ellen E.
			 Barfield (Cr. No. 07–3133), Eve-Leona Tetaz (Cr. No. 07–3144), Jeffrey A. Leys
			 (Cr. No. 07–5009), and Jerome A. Zawada (Cr. No. 07–5088), pending in the
			 Superior Court for the District of Columbia, testimony has been requested from
			 Katie Landi, an employee in the office of Senator John McCain;
		Whereas, pursuant to sections 703(a) and 704(a)(2) of the
			 Ethics in Government Act of 1978, 2 U.S.C. 288b(a) and 288c(a)(2), the Senate
			 may direct its counsel to represent employees of the Senate with respect to any
			 subpoena, order, or request for testimony relating to their official
			 responsibilities;
		Whereas, by the privileges of the Senate of the United
			 States and rule XI of the Standing Rules of the Senate, no evidence under the
			 control or in the possession of the Senate may, by the judicial or
			 administrative process, be taken from such control or possession but by
			 permission of the Senate; and
		Whereas, when it appears that evidence under the control
			 or in the possession of the Senate may promote the administration of justice,
			 the Senate will take such action as will promote the ends of justice consistent
			 with the privileges of the Senate: Now, therefore, be it
		
	
		That Katie Landi and any other
			 employees of Senator McCain's office from whom testimony may be required are
			 authorized to testify in the cases of District of Columbia v. Ellen E.
			 Barfield, Eve-Leona Tetaz, Jeffrey A. Leys, and Jerome A. Zawada, except
			 concerning matters for which a privilege should be asserted.
		2.The
			 Senate Legal Counsel is authorized to represent Katie Landi and other employees
			 of Senator McCain's staff in the actions referenced in section 1 of this
			 resolution.
		
